DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2 and 3 are objected to because of the following informalities: claims 2 and 3 recite “AP has to provide resource needs of its BSS” the term “its” in the recited phrase needs to be spelled out.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cherian to (US20200260488)
Regarding claim 8, Cherian teaches wireless communication method in a wireless network comprising a plurality of access points (APs) sharing a communication ([0065] discloses the STAs that are associated with the BSSs of the first AP 110, the second AP 120, and the third AP 130 may also observe the mTXOP-allocation 617 to determine if their respective BSS (or host AP) is allocated for any of the sub-TXOPs 621 or 622) the method comprising at a coordinator AP that has gained access to the communication channel([0052] discloses the multi-AP allocation phase 315 includes at least one message from the second AP 120 or the third AP 130 (or both) to the first AP 110 to indicate scheduling information associated with the second AP 120 or the third AP 130)  performing an intra-AP resource allocation by allocating a chunk of the communication channel for stations managed by the coordinator AP([0060] discloses the first AP 110 may transmit a scheduling trigger such as a MAP-Sch-Trigger 310); and sending to another AP, referred to as coordinated AP, a resource allocation allocating, for stations managed by the coordinated AP, ([0061] discloses the mTXOP-allocation 617 may provide allocation information for coordinated OFDMA, which may include sub-channel assignment for each of the participating APs for use in transmitting coordinated OFDMA communications) a chunk from a remaining part of the communication channel not allocated to stations managed by the coordinator AP([0060] discloses the first AP 110 may determine an allocation of sub-TXOPs for the second portion of the mTXOP. The first AP 110 may transmit an mTXOP-allocation 616 that indicates subchannels or RUs for the first AP 110)Regarding claim 9, Cherian teaches wherein the resource allocation for stations managed by the coordinated AP is determined based on resource needs provided by the coordinated AP([0034] discloses buffer status information).Regarding claim 10, Cherian teaches wherein the resource allocation is sent in a user info field of a trigger frame in accordance with IEEE 802.11 standard([0047] discloses IEEE 802.11ax . [0060] discloses the first AP 110 may transmit a scheduling trigger such as a MAP-Sch-Trigger 310).

Regarding claim 11, Cherian teaches wireless communication method in a wireless network comprising a plurality of access points (APs) sharing a communication channel, each AP is configured to manage stations of a basic service set (BSS), ([0065] discloses the STAs that are associated with the BSSs of the first AP 110, the second AP 120, and the third AP 130 may also observe the mTXOP-allocation 617 to determine if their respective BSS (or host AP) is allocated for any of the sub-TXOPs 621 or 622)  the method comprising at a coordinator AP: ([0052] discloses the multi-AP allocation phase 315 includes at least one message from the second AP 120 or the third AP 130 (or both) to the first AP 110 to indicate scheduling information associated with the second AP 120 or the third AP 130)   signaling to another AP, referred to as coordinated AP, that the coordinator ;( [0051] Upon winning the contention-based channel access procedure, the first AP 110 may initiate a multi-AP allocation phase during a first portion 307 of the mTXOP 303) and sending to the coordinated AP a resource allocation allocating a chunk of the communication channel for stations managed by the coordinated AP, ([0061] discloses the mTXOP-allocation 617 may provide allocation information for coordinated OFDMA, which may include sub-channel assignment for each of the participating APs for use in transmitting coordinated OFDMA communications)  wherein the resource allocation is determined by sharing the gained communication channel between the plurality of APs without the coordinated APs having provided their resource needs([0061] discloses the mTXOP-allocation 617 may provide allocation information for coordinated OFDMA, which may include sub-channel assignment for each of the participating APs for use in transmitting coordinated OFDMA communications).Regarding claim 12, Cherian teaches wherein the resource allocation is determined by sharing the gained communication channel according to a predetermined allocation pattern([0052] The first AP 110 may collect scheduling information from multiple neighboring APs and determine a fair distribution of the sub-TXOP transmissions 325 by comparing the scheduling information).Regarding claim 13, Cherian teaches wherein a chunk of a resource allocation is defined by frequency band, a duration and starting time([0051] discloses a sub-TXOP trigger message 320 sent by the first AP 110 may indicate the beginning of the second portion 317 of the mTXOP 303).

Regarding claim 14, Cherian teaches wireless communication method in a wireless network comprising a plurality of access points (APs) sharing a communication channel, each AP is configured to manage stations of a basic service set (BSS), ([0065] discloses the STAs that are associated with the BSSs of the first AP 110, the second AP 120, and the third AP 130 may also observe the mTXOP-allocation 617 to determine if their respective BSS (or host AP) is allocated for any of the sub-TXOPs 621 or 622)   the method comprising at a coordinated AP: receiving signaling that another AP, referred to as coordinator AP, has gained access to the communication channel; ( [0051] Upon winning the contention-based channel access procedure, the first AP 110 may initiate a multi-AP allocation phase during a first portion 307 of the mTXOP 303) and providing, to the coordinator AP, resource needs of stations managed by the coordinated AP([0034] discloses buffer status information).Regarding claim 15, Cherian teaches The method of claim 14, wherein providing the resource needs comprises sending buffer status reports (BSRs) obtained from the ([0034] discloses buffer status information).Regarding claim 16, Cherian teaches The method of claim 14, wherein providing the resource needs comprises sending a frequency/time specification([0051] discloses a sub-TXOP trigger message 320 sent by the first AP 110 may indicate the beginning of the second portion 317 of the mTXOP 303).Regarding claim 17, Cherian teaches The method of claim 14, wherein providing the resource needs comprises sending an intra-AP resource allocation of stations of the coordinated AP([0061] discloses the mTXOP-allocation 617 may provide allocation information for coordinated OFDMA, which may include sub-channel assignment for each of the participating APs for use in transmitting coordinated OFDMA communications).Regarding claim 18, Cherian teaches The method of claim 16, wherein the resource needs are provided in a control subfield of an IEEE 802.11 frame([0047] discloses IEEE 802.11ax . [0060] discloses the first AP 110 may transmit a scheduling trigger such as a MAP-Sch-Trigger 310).Regarding claim 19, Cherian teaches The method of claim 16, wherein the resource [0060] discloses the first AP 110 may transmit a scheduling trigger such as a MAP-Sch-Trigger 310).

Regarding claim 20, Cherian teaches A coordinator access point (AP) in a wireless network comprising a plurality of APs sharing a communication channel, each AP is configured to manage stations of a basic service set (BSS), ([0065] discloses the STAs that are associated with the BSSs of the first AP 110, the second AP 120, and the third AP 130 may also observe the mTXOP-allocation 617 to determine if their respective BSS (or host AP) is allocated for any of the sub-TXOPs 621 or 622)    the coordinator AP comprising a microprocessor comprising at least one microprocessor configured for carrying out steps of: signaling to another AP, referred to as coordinated AP, that the coordinator AP has gained access to the communication channel( [0051] Upon winning the contention-based channel access procedure, the first AP 110 may initiate a multi-AP allocation phase during a first portion 307 of the mTXOP 303); and sending to the coordinated AP a resource allocation allocating a chunk of the communication channel for stations managed by the coordinated AP, ([0061] discloses the mTXOP-allocation 617 may provide allocation information for coordinated OFDMA, which may include sub-channel assignment for each of the participating APs for use in transmitting coordinated OFDMA communications) wherein the signaling comprises a response type indication for indicating a response type expected from the coordinated AP([0060] discloses the first AP 110 may transmit a scheduling trigger such as a MAP-Sch-Trigger 310).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3,5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherian to (US20200076552) in view of Cherian to (US20200260488) referred here as “Cherian488”
Regarding claims 1, Cherian teaches wireless communication method in a wireless network comprising a plurality of access points (APs) sharing a communication channel, each AP is configured to manage stations of a basic service set (BSS)(see , fig.2) , the method comprising at a coordinator AP(i.e. first AP): signaling to another AP, referred to as coordinated AP (i.e. second AP) , that the coordinator AP has gained access to the communication channel; ([0017] discloses receive, during a first portion of a transmission opportunity reserved for communications by a first AP, a resource assignment from the first AP to schedule coordinated communications over a second portion of the transmission opportunity,)and sending to the coordinated AP a resource allocation allocating a chunk of the communication channel for stations managed by the coordinated AP, ([0017] discloses transmit a scheduling indicator to at least one station associated with the second access point scheduling a subset of resources of the second portion of the transmission opportunity forthe coordinated communications indicated in the resource assignment, receive an indication of a start of the second portion of the transmission opportunity, and initiate, based on the indication, coordinated communications between the second AP and the at least one station during the second portion of the transmission opportunity)
 wherein the signaling comprises a response type indication for indicating a response type expected from the coordinated AP

However, “Cherian488” teaches wherein the signaling comprises a response type indication for indicating a response type expected from the coordinated AP ([0034] discloses the first AP may solicit scheduling information from neighboring APs. The scheduling information may include parameters such as a back-off counter, buffer status information, a resource request, a latency parameter, a preferred sub-TXOP duration, or any combination thereof)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Cherian include wherein the signaling comprises a response type indication for indicating a response type expected from the coordinated AP, as suggested by “Cherian488”. This modification would benefit the system to efficiently utilize the available network resource.Regarding claims 2, The combination of Cherian and “Cherian488” teaches wherein response type indication indicates that the coordinated AP has to provide resource needs of its BSS(“Cherian488”, [0034] discloses buffer status information).Regarding claims 3, The combination of Cherian and “Cherian488” teaches wherein response type indication indicates that the resource allocation is performed by the (“Cherian488” [0061] discloses the mTXOP-allocation 617 may provide allocation information for coordinated OFDMA, which may include sub-channel assignment for each of the participating APs for use in transmitting coordinated OFDMA communications).Regarding claims 5, The combination of Cherian and “Cherian488” teaches wherein the response type indication is included in a field of a trigger frame adapted to trigger multi-user communications(“Cherian488” [0060] discloses the first AP 110 may transmit a scheduling trigger such as a MAP-Sch-Trigger 310. The MAP-Sch-Trigger 310 may be received by the second AP 120 and the third AP 130. The MAP-Sch-Trigger 310 may initiate a Multi-AP allocation phase 315).Regarding claims 6, The combination of Cherian and “Cherian488” teaches wherein the response type indication corresponds to the trigger Type of a trigger frame in accordance with IEEE 802.11ax standard(“Cherian488” [0047] discloses IEEE 802.11ax )
Claim 4,7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherian to (US20200076552) in view of Cherian to (US20200260488) referred here as “Cherian488” further in view of Asterjadhi to (US20190342891) Regarding claims 4, The combination of Cherian and “Cherian488”  does not explicitly teach wherein the response type indication is included in a field of a beacon frame
Asterjadhi teaches wherein the response type indication is included in a field of a beacon frame([0055] discloses indication may be a beacon frame; and where the request may be a feedback report poll trigger frame. In some implementations, the feedback report poll trigger frame may be a type or a variantofa null data packet (NDP) feedback report poll trigger frame (NFRP) Trigger frame)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of The combination of Cherian and “Cherian488”   include wherein the response type indication is included in a field of a beacon frame, as suggested by Asterjadhi. This modification would benefit the system as a design choice.Regarding claims 7, The combination of Cherian and “Cherian488”  does not explicitly teach wherein the response type indication corresponds to a Null Data Packet Feedback report poll trigger frame in accordance with IEEE 802.11ax standard
However, Asterjadhi teaches wherein the response type indication corresponds to a Null Data Packet Feedback report poll trigger frame in accordance with IEEE 802.11ax standard ([0055] discloses indication may be a beacon frame; and where the request may be a feedback report poll trigger frame. In some implementations, the feedback report poll trigger frame may be a type or a variantofa null data packet (NDP) feedback report poll trigger frame (NFRP) Trigger frame)

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of The combination of Cherian and “Cherian488” include wherein the response type indication corresponds to a Null Data Packet Feedback report poll trigger frame in accordance with IEEE 802.11ax standard, as suggested by Asterjadhi. This modification would benefit the system as a design choice.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461